Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a lipid-soluble anti-pollution cosmetic composition comprising: (a)    at least one siliconized Carpotroche brasiliensis ester; (b)    at least one polyphenol; (c)    at least one vitamin; and (d)    at least one synthetic molecule capable of stimulating CYP1A1, POMC, IL-6 and MMP-1 genes.

Group II, claim(s) 7, drawn to a method of preventing and/or treating signs of extrinisc aging, the method comprising applying on the skin an effective amount of the cosmetic composition of claim .


	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special As the combination of Aratani Yano et al (US 20140341828) and Ceceoli et al (US 2012/0058140 A1) teach the technical feature: Aratani Yano et al teach in a first preferred embodiment, the object of the present invention is in the form of a water-in-oil emulsion (thus lipid-soluble cosmetic, thus a cosmetically acceptable carrier) and comprises, in its oil phase, an emollient system comprising at least one ester of vegetable origin, which is a siliconized ester of sapucainha tree (Carpotroche brasiliensis) (thus Claim 1 a is met), a treated pigment that is a combination of iron oxide and titanium dioxide treated with ITT (Isopropyl Titanium Triisostearate) and an optical diffuser that is porous silica [0034]; Antioxidants are capable of protecting the skin against free radicals, which are high reactive molecules, capable of interacting and destructing various types of important structures in the skin.[0096]; Studies carried out demonstrate that the antioxidant complex comprising lycopene, vitamin E (thus claim 1 c is met), acetate and coffee-bean extract exhibit a synergistic effect, thus helping the natural defense system of the organism to fight, in a more effective manner, the free radicals formed from external aggressors like ultraviolet rays [0105]; Ceceoli et al teach a topical composition providing antioxidative actives comprising benzylidene dimethoxydimethylindaone (thus claim 1 d is met) and zinger Officinale (ginger) root extract (thus contains polyphenols) (thus claim 1 b is met) , etc. [0076]; it would have been obvious to combine the teachings of both Aratani Yano et al and Ceceoli et al since both of them teach topical compositions with antioxidative acitivies. (see Title, Abstract), therefore, there is no special technical feature in the application.   Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists.

The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is 571-272-5984.  The examiner can normally be reached on Monday through Friday: 8: 30 am to 5: 00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655